Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "upper space and lower space" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected for their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhong et al. (US20180000304) (hereinafter “Zhong”).

Regarding claim 1, Zhong reference teaches a cleaner comprising: a housing having a hollow inner space (see figure 3 and or figure 4; item 2 is the housing); a housing partition (see figure below; the dark black lines is the partition) configured to divide the inner space of the housing into a first space (see figure below;  the space above dark black lines and enclosed by the dark black lines represented by A is the first space) and a second space (see figure below; the space represented by Bs’ is the second space); a first communication hole (see figure 3 and or figure 4; item 12110) and a second communication hole formed in the housing partition to allow the upper space and the lower space to communicate with each other (see figure 3 and or figure 4; the partition having the hole on right side opposite of item 12110 through which the fluid passes into the section above the partition); an inlet through which air from an outside of the housing is introduced into the second space (see figure 3 and or figure 4; item 112); an air discharge port (see figure 3 and or figure 4 ; the arrows in the bottom represent the discharge port) through which air in the first space is exhausted to the outside of the housing; a fan (see figure below; the fan is combined with a motor; and see item 3 in Fig. 3 a negative pressure device in the reference includes a fan and motor) arranged in the first space and configured to draw air from the second space toward the air discharge port; a first cyclone (see figure 4; item A11) arranged in the second space and configured to provide a flow path through which the air introduced through the inlet flows to the first communication hole; and a second cyclone (see figure below and or figure 4; A12 and or A10; see also 410 in Fig. 7 and see [0159]) arranged in the second space and 



    PNG
    media_image1.png
    892
    949
    media_image1.png
    Greyscale

Regarding claim 7, Zhong reference teaches the cleaner of claim 1, further comprising: a chamber body formed in a shape of a hollow cylinder and extending from the housing partition to the bottom of the second space (see fig below; the chamber body is below the partition wall), the chamber body dividing (see figure below, the area represented by B without a circle is the first chamber) and a second chamber that communicates with the first communication hole and the second communication hole (see figure below; the second chamber item 4210 up until the communication holes  12110 and opposite side of the 12110 in the partition wall); a chamber partition configured to divide the second chamber into a suction space communicating with the first communication hole and the second communication hole (see figure below; the B with blue circle represent the suction space) and a storage space not communicating with any of the first communication hole and the second communication hole (see figure below; the storage is at the bottom) and  30DOCKET NO.: K-1914 a chamber communication hole formed in the chamber body to allow the suction space to communicate with the first chamber (see figure below; a communication hole between the first chamber B and suction space B with blue circle is present), wherein the first cyclone and the second cyclone are arranged in the second chamber (see figure 3 and or figure 4 ; the cyclone A11 and A12 or A10 are arranged in the second chamber), and wherein the chamber body is configured to separate first foreign objects having a first size from the air and the first and second cyclones are configured to separate second foreign objects having a second size smaller than the first size from the air ([Zhong reference is fully capable of separating the larger particles in the first cyclone chamber A11, after passing through the filtration tube portion 422 separating smaller size particles in the secondary cyclones 410]).

    PNG
    media_image2.png
    587
    665
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Hyun et al (US20170319033).

Regarding claim 15, Zhong reference teaches a cleaner, comprising: a housing (see figure below; the housing is the rectangular body) including an air inlet (see figure 3 and or figure 4; item 112) and an air discharge port (see figure 3 and or figure 4; the arrows in the bottom represent the discharge port); a partition (see figure below)  that partitions an interior of the housing into a first space (see figure below; the first space is top of the partition wall and the area enclosed by the red circular shape))  and a second space (see figure below; the space represented by Bs’ is the second space), the first space being located above the second space (see figure below); a first cyclone (see figure 4 and or figure below item A11) provided in the second space and configured to separate first foreign objects from air provided through the air inlet (see figure 4 and or paragraph 0149; A11 separates first foreign objects from air); a plurality of second cyclones provided within the at least one first cyclone and configured to separate second foreign objects from the air that has passed through the first cyclone (see Figure 4 and or figure 7 and or paragraph 0149 and or paragraph 0159; A12 and or A10 and or the cyclone is configured as a plurality of cyclones 410), at least one of the plurality of second cyclones including an inlet hole through a circumferential wall thereof and in communication with an inside of an adjacent second cyclone (see figure 7 and or paragraph 0158-paragraph 0160) ; a connection duct provided in each of the plurality of second cyclones and configured to guide air from the inside of each of the plurality of second cyclones to the first space (see figure 4 and or figure 7; the connection duct is formed between the wall of the extension segment and cyclone). Zhong reference is different from claim 15, in that it does not explicitly teach a guide vane provided between an inner circumferential (see title and or abstract). Hyun reference further teaches a guide vane (see item 123; see paragraph 0065 and or Figure 3) to facilitate generation of rotational flow (see paragraph 0065). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the guide vane Zhong in order to facilitate generation of rotational flow as taught by Hyun.

    PNG
    media_image3.png
    587
    665
    media_image3.png
    Greyscale

Regarding claim 16, Zhong and Hyun reference teaches the cleaner of claim 15, Zhong reference further teaches that at least one of the plurality of second cyclones has an open top through which the air that has passed through the first cyclone enters the plurality of second cyclones (see figure 7; the cyclones having a top opening)
Regarding claim 17, Zhong and Hyun reference teaches the cleaner of claim 16, Zhong reference further teaches that in the plurality of second cyclones comprises a main second cyclone provided at a center of the second space (see Figure 7; the cyclone in the middle is the main second cyclone) and a plurality of auxiliary second cyclones arranged equidistant from each other around an outer circumferential surface of the main second cyclone (see figure 7; the auxiliary cyclones are in a circular shaped around the main cyclone and equidistance)
Regarding claim 18, Zhong and Hyun reference teaches the cleaner of claim 17, Zhong reference further teaches that the connection ducts of the plurality of auxiliary second cyclones protrude through a top surface of each the plurality of auxiliary second cyclones. (See figure 7; the auxiliary second cyclones protrude through the top)
Regarding claim 19, Zhong and Hyun reference teaches the cleaner of claim 15, Zhong reference further teaches the cleaner comprising a fan arranged in the first space (see figure 3 and or figure 4; the fan is combined with a motor; and see item 3 in Fig. 3 a negative pressure device in the reference includes a fan and motor) and configured to draw air from the inlet through the first cyclone and the plurality of second cyclones into the first space and exhaust the air through the air discharge port.
Regarding claim 20, Zhong and Hyun reference teaches the cleaner of claim 15, Zhong reference further teaches the cleaner comprising a storage space provided below the first space and configured to store the second foreign objects separated from the air in the plurality of second cyclones (see figure 3 or figure below; the space below the cyclone separators act as a storage)

    PNG
    media_image3.png
    587
    665
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 2-6 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 2, Zhong is the closest prior art but it does not teach nor fairly suggest further the first cyclone comprising 28DOCKET NO.: K-1914 a first connection duct having a first end fixed to the first communication hole and a second end inserted into the first body inlet and arranged inside the first flow path body; and a second cyclone 
As to claim 8, Zhong is the closest prior art but it does not teach nor fairly suggest further the first cyclone comprising 28DOCKET NO.: K-1914 a first connection duct having a first end fixed to the first communication hole and a second end inserted into the first body inlet and arranged inside the first flow path body and the first body outlet being provided in the storage space; and a second cyclone comprising a second connection duct having a first end fixed to the second communication hole and a second end arranged inside the second flow path body through the closed first end of the second flow path body
As to claim 10, Zhong is the closest prior art but it does not teach nor fairly suggest further the first cyclone comprising 28DOCKET NO.: K-1914 a first connection duct having a first end fixed to the first communication hole and a second end inserted into the first body inlet and arranged inside the first flow path body and the first body outlet being provided in the storage space; and a second cyclone comprising a second connection duct having a first end fixed to the second communication hole and a second end arranged inside the second flow path body through the closed first end of the second flow path body
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/        Primary Examiner, Art Unit 1773